DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2, 3 and 4 are objected to because of the following informalities:  
In Claim 2, line 3, the phrase “the crystal lattice” should be changed to – the crystal lattice. --.
In Claim 3, line 3, the phrase “the crystal lattice,” should be changed to – the crystal lattice. --.
In Claim 4, line 5, the phrase “or les” should be changed to – or less --.

 Appropriate correction is required.




Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,361,822 (Brown et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-12 of the instant application are encompassed by claims 1-24 of US Patent No. 11,361,822 (Brown et al).
Instant Application No. 17/741,591 (Claim 1)
US Patent No. 11,361,822 (Claims 1 and 3)
          A quantum memory system comprising at least one doped polycrystalline ceramic; each doped polycrystalline ceramic is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic attenuate at an attenuation rate of about 1 dB/mm or less.

       A quantum memory system comprising at least one doped polycrystalline ceramic; each doped polycrystalline ceramic is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic attenuate at an attenuation rate of about 1 dB/mm or less (i.e., see Claims 1 and 3 of US Patent No. 11,361,822).



	Regarding claim 2, as similarly described above, Brown et al discloses wherein at least 50% of the rare-earth element dopant is doped into grains of the crystal lattice at locations apart from the grain boundaries of the crystal lattice (i.e., see Claim 16 of US Patent No. 11,361,822).
	Regarding claim 3, as similarly described above, Brown et al discloses
wherein at least 75% of the rare-earth element dopant is doped into grains of the crystal lattice at locations apart from the grain boundaries of the crystal lattice (i.e., see Claim 17 of US Patent No. 11,361,822).


Instant Application No. 17/741,591 (Claim 4)
US Patent No. 11,361,822 (Claims 1, 4 and 5)
          A quantum memory system comprising at least one doped polycrystalline ceramic optical device; each doped polycrystalline ceramic optical device is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic optical device attenuate at an attenuation rate of about 1 dB/mm or less, wherein:

       A quantum memory system comprising at least one doped polycrystalline ceramic optical device; each doped polycrystalline ceramic optical device is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic optical device attenuate at an attenuation rate of about 1 dB/mm or less (i.e., see Claims 1, 4 and 5 of US Patent No. 11,361,822), wherein:

      (i) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to absorb about 50% or more of a plurality of storage photons traversing the doped polycrystalline ceramic optical device; and/or
      (ii) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to store a storage photon for a photon storage lifetime comprising between about 500 ns and about 1 ms.

      (i) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to absorb about 50% or more of a plurality of storage photons traversing the doped polycrystalline ceramic optical device; and/or
        (ii) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to store a storage photon for a photon storage lifetime comprising between about 500 ns and about 1 ms (i.e., see Claims 1, 4 and 5 of US Patent No. 11,361,822).



Regarding claim 5, as similarly described above, Brown et al discloses wherein the polycrystalline ceramic optical device comprises a phonon energy of between about 100 cm-1 and about 800 cm-1 (i.e., see Claim 18 of US Patent No. 11,361,822).
Regarding claim 6, as similarly described above, Brown et al discloses
wherein the polycrystalline ceramic optical device comprises a phonon energy of between about 200 cm-1 and 700 cm-1 (i.e., see Claim 19 of US Patent No. 11,361,822).
Regarding claim 7, as similarly described above, Brown et al discloses wherein the rare-earth element dopant comprises: (i) erbium, thulium, praseodymium, or a combination thereof; and/or (ii) a non-Kramer’s rare- earth ion (i.e., see Claims 8 and 9 of US Patent No. 11,361,822).
Regarding claim 8, as similarly described above, Brown et al discloses wherein the inhomogeneous linewidth of the doped polycrystalline ceramic optical device doped with the rare-earth element dopant is between about 1 nm and about 25 nm (i.e., see Claim 20 of US Patent No. 11,361,822).
Regarding claim 9, as similarly described above, Brown et al discloses wherein the inhomogeneous linewidth of the doped polycrystalline ceramic optical device is between about 5 nm and about 15 nm (i.e., see Claim 21 of US Patent No. 11,361,822).
Regarding claim 10, as similarly described above, Brown et al discloses wherein the homogeneous linewidth of the doped polycrystalline ceramic optical device doped with the rare-earth element dopant is 7.5 MHz or less (i.e., see Claim 22 of US Patent No. 11,361,822).
Regarding claim 11, as similarly described above, Brown et al discloses comprising a plurality of rare-earth doped nanoparticles (i.e., see Claim 23 of US Patent No. 11,361,822).
Regarding claim 12, as similarly described above, Brown et al discloses 12. The quantum memory system of claim 11, wherein rare-earth doped nanoparticles comprise between about 0.25% rare-earth element dopant and about 0.97% rare-earth element dopant (i.e., see Claim 24 of US Patent No. 11,361,822).

5.	Claims 1, 4, 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,553,280 (Brown et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 4, 7 and 11 of the instant application are encompassed by claims 1-18 of US Patent No. 10,553,280 (Brown et al).
Instant Application No. 17/741,591 (Claim 1)
US Patent No. 10,553,280 (Claims 1 and 4)
          A quantum memory system comprising at least one doped polycrystalline ceramic; each doped polycrystalline ceramic is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic attenuate at an attenuation rate of about 1 dB/mm or less.

       A quantum memory system comprising at least one doped polycrystalline ceramic; each doped polycrystalline ceramic is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic attenuate at an attenuation rate of about 1 dB/mm or less (i.e., see Claims 1 and 4 of US Patent No. 10,553,280).



	

Instant Application No. 17/741,591 (Claim 4)
US Patent No. 10,553,280 (Claims 1, 4 and 18)
          A quantum memory system comprising at least one doped polycrystalline ceramic optical device; each doped polycrystalline ceramic optical device is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic optical device attenuate at an attenuation rate of about 1 dB/mm or less, wherein:

       A quantum memory system comprising at least one doped polycrystalline ceramic optical device; each doped polycrystalline ceramic optical device is doped with a rare-earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons traversing the doped polycrystalline ceramic optical device attenuate at an attenuation rate of about 1 dB/mm or less (i.e., see Claims 1, 4 and 18 of US Patent No. 10,553,280), wherein:

      (i) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to absorb about 50% or more of a plurality of storage photons traversing the doped polycrystalline ceramic optical device; and/or
      (ii) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to store a storage photon for a photon storage lifetime comprising between about 500 ns and about 1 ms.

      (i) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to absorb about 50% or more of a plurality of storage photons traversing the doped polycrystalline ceramic optical device; and/or
        (ii) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to store a storage photon for a photon storage lifetime comprising between about 500 ns and about 1 ms (i.e., see Claims 1, 4 and 18 of US Patent No. 10,553,280).



Regarding claim 7, as similarly described above, Brown et al discloses wherein the rare-earth element dopant comprises: (i) erbium, thulium, praseodymium, or a combination thereof; and/or (ii) a non-Kramer’s rare- earth ion (i.e., see Claim 14 of US Patent No. 10,553,280).
Regarding claim 11, as similarly described above, Brown et al discloses comprising a plurality of rare-earth doped nanoparticles (i.e., see Claim 8 of US Patent No. 10,553,280).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shimoji (US Patent No. 6,650,670 cited by applicant) in view of Fan (Pub. No.: US 2015/0029581 cited by applicant).
Regarding claim 1, referring to Figures 1-6, Shimoji teaches a quantum memory system comprising: at least one doped polycrystalline ceramic (i.e., doped polycrystalline ceramic comprises portion 1 and portion 2, Figs. 1-6);
each doped polycrystalline ceramic (i.e., doped polycrystalline ceramic comprises portion 1 and portion 2, Figs. 1-6) is doped with a rare- earth element dopant within a crystal lattice of the doped polycrystalline ceramic and configured such that a plurality of storage photons (i.e., pump laser 4, Figs. 1-6) traversing the doped polycrystalline ceramic attenuate at an attenuation rate of about 1dB/mm or less (i.e., Figures 1-6, col. 2, lines 34-67, col. 3, lines 1-67, and col. 4, lines 1-15).
Shimoji differs from claim 1 in that he fails to specifically teach the doped polycrystalline ceramic is doped with a rare- earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic. However, Fan in Pub. No.: US 2015/0029581 teaches the doped polycrystalline ceramic (i.e., Thulium-doped crystal Host 310, Figs. 3, 4 and 6) is doped with a rare- earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic (i.e., Figures 3, 4 and 6, page 3, paragraphs [0043]-[0044], page 4, paragraphs [0045]-[0054], page 5, paragraphs [0056]- [0065], and page 6, paragraphs [0073]-[0078]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the doped polycrystalline ceramic is doped with a rare- earth element dopant that is uniformly distributed within a crystal lattice of the doped polycrystalline ceramic as taught by Fan in the system of Shimoji. One of ordinary skill in the art would have been motivated to do this since allowing increasing the optical power level of the signal to a desired level and improving the performance of the system.
Regarding claim 2, the combination of Shimoji and Fan teaches wherein at least 50% of the rare-earth element dopant is doped into grains of the crystal lattice at locations apart from the grain boundaries of the crystal lattice (i.e., Figs. 1-6 of Shimoji, and Figs. 3, 4 and 6 of Fan).
Regarding claim 3, the combination of Shimoji and Fan teaches wherein at least 75% of the rare-earth element dopant is doped into grains of the crystal lattice at locations apart from the grain boundaries of the crystal lattice (i.e., Figs. 1-6 of Shimoji, and Figs. 3, 4 and 6 of Fan).
   
                                  Allowable Subject Matter
8.       Claims 4-12 are allowed (if overcome the double patent above).

9. The following is an examiner's statement of reasons for allowance:
Claims 4-12 are allowable because Shimoji (US Patent No. 6,650,670 cited by applicant) and Fan (Pub. No.: US 2015/0029581 cited by applicant), takes alone or in combination, fails to teach wherein: (i) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to absorb about 50% or more of a plurality of storage photons traversing the doped polycrystalline ceramic optical device; and/or (ii) the rare-earth element dopant doped into the doped polycrystalline ceramic optical device is configured to store a storage photon for a photon storage lifetime comprising between about 500 ns and about 1 ms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                          Conclusion
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636